Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 1 of 10 PageID #: 1894




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF SOUTH DAKOTA
                            SOUTHERN DIVISION


 UNITED STATES OF AMERICA,                           4:19-CR-40003-05-KES

                    Plaintiff,

       vs.                                       ORDER DENYING MOTION
                                               FOR COMPASSIONATE RELEASE
 KASIE MAE VOGT,

                    Defendant.



      Defendant, Kasie Mae Vogt, moves for compassionate release under 18

U.S.C. § 3582(c)(1)(A)(i). Docket 303. Plaintiff, the United States of America,

opposes the motion. Docket 329. For the following reasons, the court denies

defendant’s motion for compassionate release.

                                 BACKGROUND

      On July 2, 2019, Vogt pleaded guilty to conspiracy to distribute a

controlled substance in violation of 21 U.S.C. §§ 841(a)(1) and 846. Dockets

145, 152. On September 23, 2019, the court sentenced Vogt to 120 months in

custody and five years of supervised release. Docket 207; Docket 210 at 2-3.

On September 2, 2020, the court reduced Vogt’s sentence to 60 months in

custody followed by five years of supervised release. Docket 294 at 2-3.

      Vogt is incarcerated at Federal Correctional Institution Pekin (FCI Pekin),

a medium security facility with an adjacent minimum-security camp, in Pekin,

Illinois. Docket 303 at 1. The total population at FCI Pekin is 1,139 persons.

Fed. Bureau of Prisons, https://www.bop.gov/locations/

institutions/pek/ (last visited Feb. 1, 2021). As of February 3, 2021, there are
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 2 of 10 PageID #: 1895




currently 14 active COVID-19 cases among FCI Pekin’s inmates and staff, 0

deaths from COVID-19, and 861 inmates and staff have recovered from COVID-

19. See BOP: COVID-19 Update, https://www.bop.gov/coronavirus/ (last

visited Feb. 3, 2021).

      Vogt is 32 years old. Docket 316 at 29. As of March 26, 2020, Vogt was

179 pounds and 67 inches tall. Id. at 40, 110-11. Based on her weight and

height, her body mass index (BMI) is 28. See Adult BMI Calculator, Ctrs. for

Disease Control & Prevention,

https://www.cdc.gov/healthyweight/assessing/bmi/

adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited on Feb. 1,

2021). Vogt alleges she suffers from obesity and various mental health

conditions. Docket 303 at 1; Docket 318 at 1. She further asserts that her

participation in numerous mental and behavioral health classes, a drug

education course, and ACE classes demonstrates she is a good candidate for

release. Docket 303 at 4, 7; Docket 316 at 28. Vogt states that, “[s]he has put

forth the real and tangible effort to make a positive change so that when she

returns to society[,] she can be a productive member and an asset to her family

and community.” Docket 303 at 7.

      On October 20, 2020 Vogt completed an Inmate Request to Staff form,

requesting she be considered for compassionate release due to COVID-19.

Docket 316 at 25. On November 16, 2020, the warden denied Vogt’s request.

Id. at 26. On November 16, 2020, Vogt filed a pro se motion with the court for

relief under the First Step Act. Docket 303. Vogt’s counsel subsequently filed a

supplement to her pro se motion. Docket 318.
                                       2
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 3 of 10 PageID #: 1896




                                  DISCUSSION

      Because sentences are final judgments, a court ordinarily “may not

modify a term of imprisonment once it has been imposed[.]” 18 U.S.C.

§ 3582(c). In 2018, Congress passed the First Step Act (FSA). Pub. L. No. 115-

391, 132 Stat. 5194 (2018). In pertinent part, the FSA amends 18 U.S.C.

§ 3582(c)(1)(A) to permit incarcerated defendants in certain circumstances to

file motions with the court seeking compassionate release. Compassionate

release provides a narrow path for defendants with “extraordinary and

compelling reasons” to leave prison early. 18 U.S.C. § 3582(c)(1)(A)(i). Such a

reduction in sentence must take into consideration the 18 U.S.C. § 3553(a)

sentencing factors and be consistent with applicable policy statements issued

by the Sentencing Commission. 18 U.S.C. § 3582(c)(1)(A).

      The Sentencing Commission’s policy statement, which was adopted

before the FSA was passed, requires both “extraordinary and compelling

reasons” to warrant a sentence reduction and that the defendant not pose a

danger to the safety of others.” USSG § 1B1.13(1)-(2) (Nov. 2018). The burden

to establish that a sentence reduction is warranted under 18 U.S.C. § 3582(c)

rests with the defendant. See United States v. Jones, 836 F.3d 896, 899 (8th

Cir. 2016).

      Vogt argues that the global COVID-19 crisis along with her health

conditions satisfy the “extraordinary and compelling reasons” standard under

18 U.S.C. § 3582(c)(1)(A)(i). Docket 303 at 1; Docket 318 at 3-5, 7-11.

I.    Administrative Exhaustion

      Previously, only the BOP Director had the authority to bring a
                                        3
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 4 of 10 PageID #: 1897




compassionate release motion on a defendant’s behalf. With the enactment of

the FSA, however, Congress has now permitted courts to grant compassionate

release on motions filed by defendants “after the defendant has fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a

motion on the defendant’s behalf or the lapse of 30 days from the receipt of

such a request by the warden of the defendant’s facility, whichever is

earlier.” 18 U.S.C. § 3582(c)(1)(A).

      Vogt submitted a request for compassionate release due to COVID-19.

Docket 316 at 25. The warden denied the request on November 16, 2020. Id. at

26. Having presented her request to the warden and being denied, and hearing

no objection from the United States, the court will presume Vogt has satisfied

the administrative exhaustion requirement and review the matter on the

merits. 1

II.   Extraordinary and Compelling Reasons

      Though section 3582(c)(1)(A)(i) provides for compassionate release upon a

showing of “extraordinary and compelling reasons,” Congress did not define

what constitutes “extraordinary and compelling.” See 28 U.S.C. § 994(t).

Rather, the Sentencing Commission was directed to describe what should be

considered extraordinary and compelling reasons and fashion “the criteria to be

applied and a list of specific examples.” Id. As directed, the Sentencing

Commission did so by limiting “extraordinary and compelling reasons” to four

1The warden’s response states that if Vogt is not satisfied with the decision,
she may commence an appeal through the administrative remedy process
within 20 days of the response. Doc. No. 316 at 26. There is no indication that
Vogt appealed the decision administratively.
                                        4
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 5 of 10 PageID #: 1898




scenarios. USSG § 1B1.13, comment. n.1(A)-(C). The four scenarios pertain to a

defendant’s (1) terminal illness, (2) debilitating physical or mental health

condition, (3) advanced age and deteriorating health in combination with the

amount of time served, and (4) compelling family circumstances. Id. A fifth

catch-all category also exists for an “extraordinary and compelling reason other

than, or in combination with, the reasons described in subdivisions (A) through

(C)” as determined by the Director of the Bureau of Prisons. USSG § 1B1.13,

comment. n.1(D).

      The Sentencing Commission’s guidance in § 1B1.13 was provided prior

to the passage of the FSA amending section 3582(c)(1)(A) and has not been

updated because the commission lacks a quorum. See United States v. Beck,

425 F. Supp. 3d 573, 579 n.7 (M.D.N.C. 2019) (“As the Sentencing Commission

lacks a quorum to amend the U.S. Sentencing Guidelines, it seems unlikely

there will be a policy statement applicable to [compassionate-release] motions

brought by defendants in the near future.”). As a result, district courts have

questioned whether the previous policy statement still applies. See United

States v. Rodd, Criminal No. 13-230, 2019 WL 5623973, at *3 (D. Minn. Oct.

31, 2019); United States v. Brown, 4:05-CR-00227-1, 2020 WL 2091802, at *5-

6 (S.D. Iowa Apr. 29, 2020).

      Because the FSA changed the way a compassionate release motion may

be brought, “several district courts have concluded that the discretion vested in

the BOP Director under the catch-all provision now belongs coextensively to

federal judges.” United States v. Condon, 458 F. Supp. 3d 1114, 1118 (D.N.D.

2020) (citing United States v. Fox, 2019 WL 3046086, at *3 (D. Me. July 11,
                                         5
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 6 of 10 PageID #: 1899




2019); Beck, 425 F. Supp. 3d at 578-80; United States v. Cantu, 423 F. Supp.

3d 345, 352-53 (S.D. Tex. 2019)); see also United States v. Rivernider, 2020 WL

597393, at *3 (D. Conn. Feb. 7, 2020). A fellow court in this district has held

that the “court retains its independent authority to consider the full slate of

extraordinary and compelling reasons that an imprisoned person might

bring[.]” United States v. Magnuson, 5:15-cr-50059-JLV, 2020 WL 7318109, at

*5 (D.S.D. Dec. 11, 2020) (internal quotations omitted). This uncertainty has

not yet been addressed by the Eighth Circuit. See United States v. Loggins, 966

F.3d 891, 892 (8th Cir. 2020) (“We need not decide whether the statute

supersedes the policy statement in this respect . . . .”); United States v. Rodd,

966 F.3d 740, 747 (8th Cir. 2020) (“We need not determine whether the district

court erred in adhering to the policy statements in § 1B1.13.”).

      Vogt contends that the ongoing COVID-19 pandemic in combination with

her health conditions satisfy the “extraordinary and compelling reasons”

standard under 18 U.S.C. § 3582(c)(1)(A)(i). Docket 303 at 1; Docket 318 at 1.

Vogt contends that her circumstances warrant relief under the medical

conditions category, U.S.S.G. § 1B1.13 comment note 1(A), and the catch-all

provision, U.S.S.G. § 1B1.13 comment note 1(D). Docket 318 at 3-13.

      Assuming the court’s discretion to consider compassionate release is at

least as broad as the outdated policy statement of the Sentencing Commission,

Vogt has failed to show that her reasons for release rise to the level of

“extraordinary and compelling” circumstances justifying a reduction in

sentence.



                                         6
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 7 of 10 PageID #: 1900




      A.    Medical Conditions Category, Note 1(A)

      COVID-19 appears to pose a particular risk for individuals with certain

existing health conditions. The Centers for Disease Control and Prevention

(CDC) has identified the following conditions as ones that do pose an increased

risk of severe illness from COVID-19: cancer, chronic kidney disease, chronic

obstructive pulmonary disease, Down syndrome, immunocompromised state

from organ transplant, obesity (a BMI of 30 or higher), smoking, heart

conditions, sickle cell disease, and Type II diabetes. People with Certain Medical

Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/groups-at-higher-risk.html (updated Dec. 29, 2020). The CDC

advises that other medical conditions may pose an increased risk of severe

illness from COVID-19, including, moderate to severe asthma, cystic fibrosis,

hypertension or high blood pressure, liver disease, being overweight, type 1

diabetes, and several others. Id.

      The court has reviewed the medical records submitted in this case. Vogt’s

medical conditions include stimulant related disorder, bipolar and major

depressive disorder, anxiety and attention-deficit hyperactivity disorder. Docket

316 at 23; Docket 318 at 1. Although Vogt claims she suffers from obesity,

based on her height and weight, her BMI is 28 which is considered overweight,

not obese. Docket 316 at 40, 110-11; Docket 318 at 1; See also

Adult BMI Calculator, https://www.cdc.gov/healthyweight/assessing/bmi/

adult_bmi/english_bmi_calculator/bmi_calculator.html (last visited Feb. 1,

2021). Vogt’s overweight condition is listed as one that might increase the risk

of severe illness from COVID-19. This court has required a more particularized
                                        7
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 8 of 10 PageID #: 1901




showing of risk. Additionally, Vogt has not identified how being overweight

prevents her from providing self-care in a correctional facility setting or how

that condition amounts to extraordinary and compelling circumstances.

      Vogt’s other medical conditions—stimulant related disorder, bipolar and

major depressive disorder, anxiety and ADHD—are not among those identified

by the CDC as increasing or potentially increasing the risk of severe illness

from COVID-19. Docket 316 at 23. Vogt is prescribed medications to treat all

her medical conditions, and those conditions appear to be stable. Id. at 34-35.

Her medical records also reflect minimal clinic visits, which leads the court to

believe that Vogt is generally healthy. Id. at 40, 84, 86. Additionally, Vogt

recently tested negative for COVID-19 and refused a vaccine when offered one.

Id. at 14-15.

      The court believes Vogt’s medical conditions are appropriately managed

at FCI Pekin, the facility is engaged in appropriate efforts to protect inmates

against the spread of COVID-19, and that the facility would act to treat any

inmate who does contract COVID-19. Although the court in no way diminishes

Vogt’s health concerns, her conditions coupled with the present conditions at

FCI Pekin, do not establish extraordinary and compelling reasons justifying her

early release.

      B.     Catch-all Category, Note 1(D)

      The catch-all category in Note 1(D) does not result in a different outcome.

The catch-all category allows for release if there are extraordinary and

compelling reasons other than, or in combination with, those identified in 1(A)

through 1(C). USSG § 1B1.13, comment. n.1(D). Even after considering the
                                         8
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 9 of 10 PageID #: 1902




ongoing COVID-19 pandemic combined with Vogt’s medical conditions, the

court is not convinced that extraordinary and compelling reasons exists to

release Vogt from custody early.

III.   Sentencing Factors of § 3553(a)

       Although the court need not consider the 3553(a) factors because Vogt’s

circumstances fail to meet the high bar of “extraordinary and compelling

reasons” warranting a sentence reduction, such sentencing factors underscore

the point.

       Vogt’s conviction stems from a conspiracy to distribute

methamphetamine. At least 500 grams of methamphetamine were attributable

to her conduct. Docket 196 ¶ 5. When apprehended for her involvement in the

instant offense, 47.4 grams of methamphetamine, 22 Klonopin pills, two

Vicodin pills, drug paraphernalia, and stolen items were found in her

residence. Id. ¶ 27. She also admitted to purchasing methamphetamine from a

co-conspirator when interviewed. Id. The total offense level was calculated as

23, and Vogt had nine scorable history points resulting in a criminal history

Category IV. Id. ¶¶ 48, 56-57. The guideline range for her sentence was 70 to

87 months in custody; however, the offense had a mandatory minimum of 120

months incarceration. Id. ¶¶ 96-97. The court sentenced Vogt to the mandatory

minimum of 120 months in custody. Docket 210 at 2. Later, the court reduced

Vogt’s sentence by half to 60 months. Docket 294.

       Vogt has served approximately 46% of her statutory term. Docket 316 at

31. She is eligible for home detention on October 20, 2022. Id. at 30. The court

commends Vogt for her participation in educational programs while in custody
                                        9
Case 4:19-cr-40003-KES Document 330 Filed 02/03/21 Page 10 of 10 PageID #: 1903




and her spotless disciplinary record.2 Id. at 27-28. To her credit, Vogt appears

to be making sincere efforts to reform herself. The court encourages her

continued progress. Nonetheless, after careful consideration, the court

concludes Vogt’s sentence of 60 months in custody with 5 years of supervised

release continues to be appropriate for the seriousness of the crime to which

she pleaded guilty.

                                     CONCLUSION

      Vogt has failed to satisfy the extraordinary and compelling reason

standard. Thus, it is

      ORDERED that defendant’s motion for relief under the First Step Act

(Docket 303) is denied.

      Dated February 3, 2021.

                                      BY THE COURT:

                                      /s/ Karen E. Schreier
                                      KAREN E. SCHREIER
                                      UNITED STATES DISTRICT JUDGE




2  Section 994(t) directs “[r]ehabilitation of the defendant alone shall not be
considered an extraordinary and compelling reason.” 18 U.S.C. § 994(t); see
also USSG § 1B1.13, comment. (n.3).
                                        10
